Citation Nr: 0606511	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

	
THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable rating for a left eye 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1981 to June 2001.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a June 2005 statement, the veteran indicated that he 
wished to have a hearing before a Decision Review Officer 
(DRO) at the RO.  In a December 2005 statement, he reiterated 
that request.  While he did not request any hearing on his 
December 2005 VA Form 9, the veteran submitted a February 
2006 statement once again stating his desire to have a 
hearing before a DRO.  The veteran has not been provided the 
opportunity to testify before a DRO with regard to the issues 
on appeal.  Inasmuch as DRO hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a hearing before a 
DRO at the St. Louis, Missouri RO. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious handling.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


